Green, C.J.
(dissenting) — I dissent. I do not. believe that Baumgardner v. American Motors Corp., 83 Wn.2d 751, 522 P.2d 829 (1974), should be extended to. permit court supervision of the type of product design involved in the instant case. See Bernal v. American Honda Motor Co., 11 Wn. App. 903, 527 P.2d 273 (1974); Dreisonstok v. Volkswagenwerk, 489 F.2d 1066 (4th Cir. 1974). Products are manufactured for sale to various income levels in the market. A Volkswagen’s ability to protect its occupants in a collision will never equal that of a Cadillac, a Mercedes or other higher-priced cars because of the price differential. How can ad hoc jury or court decisions in individual cases adequately apprise a manufacturer of the specific standards *936that must be met in product design? The general rules of negligence suggested by the instant case cannot do so. The effect of this case, if universally applied, will be to eliminate the less-expensive products from the market or drive up the price to cover losses such as those claimed in this case. In my judgment, regulation in this area is more properly reserved to the legislature.
Petition for rehearing denied October 23, 1974.
Appealed to Supreme Court October 28, 1974.